Taylor, J.,
(concurring).
Upon the authorities set forth in his opinion I concur with Judge Matherne. However, I think it should be emphasized that we are denying appellant the right of review without a hearing upon the merits which was. the purpose of her petition for the writ of error.
As I pointed out in my concurring opinion in Mayor and Aldermen of Town of Camden v. Aetna Casualty and Surety Company, et al. (unreported), Section 1345 of Gibson’s Suits In Chancery (Fifth Edition) it is reiterated that the writ of error may be obtained within two (2) years after the entry of the final decree in the trial court. In Section 1342 the authors set forth the purposes of the writ of error and include among them the exact situation which we have before us.
“While this court has passed upon this question in the case of Walker v. Partin, 32 Tenn.App. 683, 227 S.W.2d 778, our Supreme Court has never construed Section 27-111 T.C.A. as applying to a petition for a writ of error. The lawyers of this state are either being misguided by Section 1342 of Gibson’s Suits In Chancery, or many of their clients are suffering because we have misinterpreted the application of Section 27-111 T.C.A. It is a rare occasion when this court (Western Section) convenes without having this identical situation arise. From our experience while sitting in the Eastern Section we noted that the lawyers there were likewise confused.